 



CONSENT TO EXTENSION
     The undersigned, constituting
     (i) the Majority Investors under and as defined in the Certificate Purchase
Agreement dated as of September 4, 2001 (as heretofore amended, the “Purchase
Agreement”), among Pier 1 Funding, L.L.C., as the transferor (the “Transferor”),
Pier 1 Imports (U.S.), Inc., as the servicer (the “Servicer”), the Class A
Purchasers named therein and JPMorgan Chase Bank, N.A. (as successor to Morgan
Guaranty Trust Company of New York), as the administrative agent, and
     (ii) the parties to the Series 2001-1 Supplement dated as of September 4,
2001 (as heretofore amended, the “Supplement;” unless otherwise defined herein
terms defined in the Supplement are used herein with the meanings ascribed to
them therein), to the Pooling and Servicing Agreement dated as of February 12,
1997, among the Transferor, the Servicer and Wells Fargo Bank, National
Association (successor by merger to Wells Fargo Bank Minnesota, National
Association), as trustee,
hereby agree, as of this 9th day of March, 2006, that solely with respect to the
reduction of Pier 1’s Long-Term Issuer Credit Rating (Local Currency) below BB
by Standard & Poor’s on February 7, 2006, and the reduction of Pier 1 Imports’
corporate family rating below Ba2 by Moody’s on February 15, 2006, each
reference to “thirty (30) days” in Section 4.18(a) of the Supplement shall be
construed to be a reference to “forty-one (41) days.”

                PARK AVENUE RECEIVABLES COMPANY, LLC     (as successor to
Delaware Funding Company, LLC),     as the sole Structured Investor
 
            By JPMorgan Chase Bank, N.A., as attorney-in-fact
 
       
 
  By:     
 
     
 
    Name:
 
    Title:

 



--------------------------------------------------------------------------------



 



                JPMORGAN CHASE BANK, N.A., as the sole Committed Investor
 
       
 
  By:     
 
       
 
      Name:
 
      Title:
 
            PIER 1 FUNDING LLC, as the Transferor
 
       
 
  By:     
 
       
 
      Name:
 
      Title:
 
            PIER 1 IMPORTS (U.S.), INC., as the Servicer
 
       
 
  By:     
 
       
 
      Name:
 
      Title:
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION,     (successor by merger to
Wells Fargo Bank Minnesota, National Association), as the Trustee
 
       
 
  By:     
 
       
 
      Name:
 
      Title:

2